Citation Nr: 1435140	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-49 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision.

The case was remanded for further development in April 2011, June 2012, June 2013, and December 2013.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

1.  The Veteran is service connected for obesity.

2.  In May 2014, a VA examiner opined that obesity can be associated with hypertension.

3.  Hypertension is aggravated by the Veteran's service-connected obesity. 


CONCLUSION OF LAW

Aggravation of hypertension is the result of the service-connected obesity disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2013).




ORDER

Entitlement to service connection (aggravation) for hypertension is granted.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


